Carpenter, J.
The plaintiff applied to the board of registration to be admitted an elector. The board heard the evidence as to his qualifications, and refused to admit him; and that is the wrong complained of, for which this suit is brought against the members of the board. A majority of the defendants demurred to the complaint, and on that issue the case was reserved for our advice. The question relates to the residence of the plaintiff. Upon the evidence it seems clear that his only domicile was in New Haven, and that he should have been admitted. If that was the only question involved in the case the demurrer should be overruled; but the question is whether the defendants, acting strictly within their jurisdiction, and without malice or wilful disregard of their duty, can be held liable.
*535The constitution prescribes the qualifications of electors, and constitutes the selectmen and town clerk of each town the tribunal to decide on those qualifications. In doing so they hear testimony, weigh it, and decide. Thus they act judicially. They are quasi judicial officers. Freeman v. Selectmen of New Haven, 34 Conn., 415. The general rule is that such officers are not liable for errors or mistakes, but there are exceptions. In Massachusetts it is held that selectmen are liable in such cases without averring or proving malice. In Lincoln v. Hapgood, 11 Mass., 350, Parker, C. J., after stating that he had for some time entertained a different opinion, says that “ however hard such an action may be against selectmen, it is essential to the rights of the citizen that it should be sustained.” The argument is, first, that the citizen has no other remedy; second, that “ the good of society, and security against a repetition of the wrong, require that the suffering party should be permitted to resort to this mode of relief”; and third, that a man may otherwise be prevented for his life from exercising a constitutional privilege. In Capen v. Foster, 12 Pick., 485, Shaw, C. J., says that “ it has been decided upon great considerations of public policy that such an action may be sustained.”
The same rule prevails in Wisconsin and Ohio. Gillespie v. Palmer, 20 Wis., 544; Jeffreys v. Ankeny, 11 Ohio, 372; Monroe v. Collins, 17 Ohio St., 665. In the Wisconsin case however the defendant was merely a ministerial officer.
We have no disposition to question the validity or strength of the reasoning in these cases, theoretically considered. It is sufficient to say that with nearly seventy years experience under our constitution, it is believed that the evils apprehended have not existed to any considerable extent. Indeed it is believed that if the Massachusetts rule prevailed here, the evils that would arise from increased litigation, subjecting men who, it must be presumed, endeavor honestly and fairly to discharge their official duties, to annoyance and expense, would be greater than any rve have hitherto experienced. Viewed in the light of experi*536ence we cannot regard those reasons as sufficient to induce us to depart from the general rule.
For two thirds of a century our system has been in operation, and we are not aware that the records of our courts show any cases of this description. This circumstance, though not in itself a decisive argument, tends strongly to show the almost universal sense of the profession during that time that such an action cannot be maintained.
As a rule, we think the ‘duties devolving upon boards of registration are fairly and honestly discharged. Doubtless it occasionally happens that a man entitled to vote is excluded, or one not entitled to vote is admitted; but so far as such cases result from mistakes it is hard to subject the members of the board to an action.
We think it not politic or wise to expose those upon whom the law casts the burden of ascertaining the qualifications of electors to the annoyance of private suits for errors in judgment. If they act wantonly or maliciously, there may be a private remedy; but that is not this case, as there is no allegation of wanton or malicious conduct.
We think that the general rule which exempts judicial officers from liability should continue to apply to boards of registration so long as they act in good faith and within their jurisdiction.
The Superior Court is advised that the complaint is insufficient.
In this opinion the other judges concurred.